F.W. Whitford, a pharmacist, was found guilty of the illegal sale of one drink of Jamaica ginger as a beverage, the same being an alcoholic medicine with a per cent. of alcoholic content. His punishment was fixed at a fine of $250 and 90 days in jail.
The evidence shows that a drunken woman and her husband, drunker still, were being detained at police headquarters in Ardmore, when the woman offered to show the officers where she had obtained her spirits. Two officers thereupon drove with her to the Neal drug store. The woman and one of the officers entered the store, and the woman went behind the prescription case, where she procured a bottle containing Jamaica ginger and started to pour some of it out into a glass. Whitford interfered and said to her, "You're not running this drug store." The woman claimed to have purchased a drink there earlier in the day. The accused denied the sale and said he never saw the woman before the incident just related.
We think the evidence falls short of being sufficient. Moreover, the county attorney in his closing argument said:
"It was never asked if the defendant had ever been charged with any offense, and if it had been the court would not have permitted it. It is a rule of law — (An objection here made was sustained).
"(Continuing) Let the record show that Mr. Bowman (attorney for the defendant) made the statement in his argument that the defendant had never been charged with any crime."
Notwithstanding the objection was sustained, the remarks so made may have been prejudicial. *Page 208 
The judgment of the trial court is reversed.
DOYLE and EDWARDS, JJ., concur.